Citation Nr: 1300046	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  10-36 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel






INTRODUCTION

The Veteran served on active duty from July 1965 to April 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDING OF FACT

In June 2012, prior to the promulgation of the Board's decision in the appeal, the Veteran submitted a written statement indicating that he desired to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of this appeal by the Veteran have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law for the Board to decide.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d) (West 2002).

In a statement received by the Board in June 2012, the Veteran indicated that he wished to withdraw his appeal with respect to the issue at hand.  This is certainly permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw his appeal in this matter, further action by the Board in the matter would not be appropriate.  38 U.S.C.A. § 7105.


ORDER

The appeal regarding whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy is dismissed.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


